449 F.2d 1296
Edward L. ESNEAULT, Plaintiff-Appellant,v.WATERMAN STEAMSHIP CORPORATION, Defendant-Appellee.
No. 71-2160 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
October 26, 1971.

Darryl J. Tschirn, New Orleans, La., for plaintiff-appellant.
Thomas W. Thorne, Jr., Lemle, Kelleher, Kohlmeyer, Matthews & Schumacher, Gothard J. Reck, New Orleans, La., for defendant-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.

BY THE COURT:

1
Appellee's motion to dismiss this appeal for lack of jurisdiction is granted. The granting of a motion for a mistrial is not a final order which terminates the litigation on the merits and leaves nothing to be done but to enforce by execution what has been determined. Gilmore v. United States, 5 Cir. 1959, 264 F.2d 44, 45. Finality is necessary to bring the order within our appellate jurisdiction under 28 U.S.C.A. § 1291.


2
Dismissed.



Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409